


EXHIBIT G-2
FORM OF EXEMPTION CERTIFICATE
Reference is made to the Credit Agreement, dated as of July 18, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among M/I HOMES, INC., an Ohio corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, including the Swingline Lender and the
Issuing Lender (collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Administrative Agent”) and the other
agents party thereto. [______________________] (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.16(d) of the Credit Agreement.
The Non-U.S. Lender hereby represents and warrants that:
1.    The Non-U.S. Lender is the sole record owner of the Loans (as well as any
Note(s) evidencing such Loans) in respect of which it is providing this
certificate;
2.    The Non-U.S. Lender's direct or indirect partners/members are the sole
beneficial owners of the Loans (as well as any Note(s) evidencing such Loans) in
respect of which it is providing this certificate;
3.    Neither the Non-U.S. Lender nor its direct or indirect partners/members
that are beneficial owners of the Loans is a “bank” for purposes of Section
881(c)(3)(A) of the Code;
3.    Neither the Non-U.S. Lender nor its direct or indirect partners/members
that are beneficial owners of the Loans is a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code;
4.    Neither the Non-U.S. Lender nor its direct or indirect partners/members
that are beneficial owners of the Loans is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code;
and
5.    The interest payments in question are not effectively connected with the
conduct of a U.S. trade or business by the undersigned nor any of its
partners/members that is a beneficial owner of the Loans.


The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. LENDER]
By:_______________________________
Name:
Title:
Date: ____________________






